             Case 1:20-cv-01557-LGS Document 8 Filed 05/06/20 Page 1 of 2




                                                                                                      Steven L Young
                                                                                                  914.872.7252 (direct)
                                                                                        Steven.Young@wilsonelser.com


May 6, 2020

VIA ECF

SECOND REQUEST FOR ADJOURNMENT AND EXTENSION OF TIME
Conference of May 14, 2020 at 10:30 am

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:              Eduardo v. 1st Class Staffing, et al
                 Case No. 20-CV-1557 (LGS)
                 Our File No. 01593.01465

Dear Judge Schofield:

We are the attorneys for the defendants 1st Class Staffing in the above-referenced action. We are
seeking:

      1. a one month adjournment of the initial pretrial conference scheduled for May 14, 2020 at
         10:30 am, as set forth in your April 8, 2020 Order (ECF No. 6);
      2. An equivalent adjustment of the due date for the joint proposed Civil Case Management
         Plan and Scheduling Order until 5 days before the adjourned conference date.
      3. Defendants 1st Class Staffing and Lorenzo Foods are seeking a 30 day extension of time
         to answer or file a letter motion seeking a pre-trial conference.1

This is the second request for an adjournment. The parties have made progress in settlement
discussions and have a good faith belief that if this request is granted, a settlement can be reached,
obviating the need for a conference.

Counsel for all parties have consented to the requests herein.



1
 Defendant Alex L/N/U, an employee of Defendant 1st Class Staffing only, has not yet been served, but Plaintiff
continues to make best efforts to locate him. Counsel for 1st Class Staffing does not represent him. Counsel for
Lorenzo Food does not represent that individual and denies he was their employee.




8256159v.1
             Case 1:20-cv-01557-LGS Document 8 Filed 05/06/20 Page 2 of 2
                                                                            -2-




Thank you for your courtesy in this matter.

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP



Steven L. Young

cc:     All counsel (VIA ECF)




8256159v.1
